 

Exhibit 10.1

 

TERMINATION AND TRANSFER AGREEMENT

 

BETWEEN:




  

AEGERA THERAPEUTICS INC., a corporation incorporated under the laws of Canada,
having a place of business at 810 Chemin du Golf, Île-des-Sœurs, Montreal,
Québec H3E 1A8, Canada

(hereinafter referred to as “Aegera”)

 

AND:

  

CURIS, INC., a corporation incorporated under the laws of Delaware, having a
place of business at 61 Moulton Street, Cambridge, MA 02138, U.S.A.

(hereinafter referred to as “Curis”)

 

WHEREAS Aegera and Curis are parties to a license and collaboration agreement
dated as of January 5, 2001, as amended by a letter dated March 20, 2001
(collectively, the “License Agreement”), whereby the parties agreed to cooperate
with each other in order to develop potential therapeutics and diagnostics from
stem cell technologies;

 

WHEREAS Curis has indicated, in a letter dated February 6, 2003, that it has
divested itself of its stem cell technology and associated research functions
and that it is not likely to make future use of the remaining Aegera stem cell
intellectual property assets;

 

AND WHEREAS Aegera and Curis hereby agree to terminate the License Agreement in
accordance with the terms and conditions set forth hereinafter;

 

NOW, THEREFORE, the parties covenant and agree as follows:

 

1.   DEFINITIONS

 

  1.1   “Business” shall mean the business of developing and commercializing
therapeutic, prophylactic and diagnostic products from stem cell technologies,
including but not restricted to all research, derivations, amplifications and
applications of skin-derived precursor cells (“SKPs”).

 

  1.2   “Business Day” means any day of the year, other than a Saturday, Sunday,
or any day on which banks are required or authorized to close in Cambridge,
Massachusetts.

 

  1.3   “Confidential Information” shall mean all technology, data, materials,
products, technical information, commercialization, clinical and research
strategies, know-how and trade secrets falling under the Aegera Technologies,
the Aegera or the Curis technologies specified in Section 6.4 of the License
Agreement, the McGill Contract and the Collaboration Rights disclosed by one
party (the “Disclosing



--------------------------------------------------------------------------------

Party”) to the other up to the Termination Date; provided that “Confidential
Information” shall not include (i) information that is or becomes part of the
public domain through no fault of the non-Disclosing Party or its Affiliates;
(ii) information that is obtained after the date hereof by the non-Disclosing
Party or one of its Affiliates from any Third Party which is lawfully in
possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information; (iii) information that is known to the non-Disclosing
Party or one or more of its Affiliates prior to disclosure by the Disclosing
Party, as evidenced by the non-Disclosing Party’s written records; and (iv)
information that is required to be disclosed to any governmental authorities or
pursuant to any regulatory filings, but only to the limited extent of such
legally required disclosure and only upon providing the right to the
non-Disclosing Party to contest such disclosure in the appropriate legal forum.

 

  1.4   “Curis Rights” shall mean any right, title or interest of Curis under
the License Agreement with respect to the Aegera Technologies and the
Collaboration Rights (including, without limitation, the Aegera Invented Patent
Rights, the Jointly Invented Patent Rights and the Curis Invented Patent
Rights).

 

  1.5   “Liens” shall mean (i) any and all hypothecs, mortgages, pledges,
privileges, liens, security interests, transfers of property in stock, charges,
deposits, servitudes, easements, reserves, conditional sales contracts,
ownership or title retention agreements, leases, occupation rights,
encroachments, restrictive covenants, title defects and other encumbrances or
rights of others of any nature whatsoever or however arising, (ii) any and all
arrangement or condition that in substance secures payment or performance of an
obligation, and (iii) any and all actions, claims or demands of any nature
whatsoever or howsoever arising.

 

  1.6   Other capitalized terms contained in this Agreement shall have the same
meanings ascribed thereto under the License Agreement.

 

2.    TERMINATION

 

Aegera and Curis hereby mutually agree that the License Agreement shall
terminate and be of no further force or effect, and that this Agreement shall
become effective, as of the date on which the covenants pursuant to Sections 4
and 5 of this Agreement have been fulfilled or April 30, 2003, whichever is
later (the “Termination Date”).

 

3.    REVERSION AND ASSIGNMENT OF RIGHTS

 

3.1    Aegera Technologies

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Curis hereby agrees to assign back to Aegera, effective as
of the Termination Date, any right which has or may have been licensed to it
with respect to the Aegera Technologies, including, but not limited to, the
patent applications listed in Schedule 3.1 hereto.

 

2



--------------------------------------------------------------------------------

 

3.2    Collaboration Rights

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Curis hereby agrees to assign to Aegera, effective as of
the Termination Date, any right, title and interest that it has or may have in
the Collaboration Rights (including the Aegera Invented Patent Rights, the
Jointly Invented Patent Rights and the Curis Invented Patent Rights), and
assigns back to Aegera any right which may have been licensed to Curis with
respect to the Collaboration Rights.

 

3.3    Execution of Transfers

 

Curis shall execute (and require its employees, agents, independent contractors
or collaborators to execute) any assignments or other documents necessary to
convey and assign to Aegera all of its rights, title and interest in the Curis
Rights in accordance with the provisions of this Agreement.

 

4.    DESTRUCTION OF PRODUCTS AND DOCUMENTS

 

Curis has previously provided Aegera with copies, in the form of periodic
reports, of any and all data (including profiling data and results on insulin
work) and technical information relating to the Business. to the extent Curis
has additional information such as record, notes and materials, including cell
lines, related to the Business, under its possession or control (collectively,
the “Products and Documents”), Curis shall destroy the same and shall confirm
the same in writing to Aegera .

 

5.    REMITTANCE OF FUNDS (FOREIGN EXCHANGE GAINS)

 

Effective as of the Termination Date, Aegera shall pay to Curis the sum of Cdn
$114,518.65 in immediately available funds by wire transfer to a bank account
specified by Curis, such sum representing funds generated through foreign
exchange gains during the Research Term for the period of June 1, 2001 to July
31, 2002.

 

6.    REPRESENTATIONS AND WARRANTIES

 

  6.1   Each party to this Agreement represents and warrants to the other party
that it is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required.

 

  6.2   Each party has full corporate power and authority and has taken all
requisite corporate or other action to enable it to execute and deliver this
Agreement and any other required documents and to perform its respective
obligations hereunder and thereunder.

 

  6.3   This Agreement constitutes, and any other required documents executed by
a party hereto will constitute, valid and legally obligations of each of them,
enforceable against each of them in accordance with their respective terms and
conditions.

 

3



--------------------------------------------------------------------------------

 

  6.4   Curis represents and warrants that (i) it has authority to assign to
Aegera all of its rights, title and interest in the Curis Rights; (ii) it has
exclusive rights with respect to the Curis Rights (subject to the McGill
Rights); (iii) it has not sub-licensed or otherwise granted any rights to any
Third Party with respect to the Curis Rights; (iv) it has not permitted to be
imposed, or that it is not aware of, any Liens upon any of the Curis Rights; and
(v) to the best of its knowledge there are no claims that the Curis Rights
violate the rights of any Third Party.

 

7.    MUTUAL RELEASE

 

Each of the parties hereto, on behalf of itself, its respective predecessors,
successors and assigns, hereby agrees to fully and forever release, acquit and
discharge the other, for itself, its respective predecessors, successors and
assigns, effective as of the Termination Date, from any and all actions, claims
and demands which either of the parties may heretofore have had, may have or may
hereafter have, arising out of, related to or in connection with the License
Agreement, either directly or indirectly; save and except (i) in respect of any
claim, action, demand or damage resulting from a breach of any representation,
warranty or obligation contained in this Agreement.

 

8.    CONFIDENTIALITY

 

Curis hereby shall not use, divulge, diffuse, sell, transfer, give, publish,
circulate, or otherwise distribute to any Third Party, or otherwise disclose to
the public, any Confidential Information, at anytime hereafter unless with the
prior written consent of Aegera.

 

9.    SURVIVAL OF LICENSE AGREEMENT PROVISIONS

 

Notwithstanding Section 12.8 or any other provisions of the License Agreement,
the parties hereby agree that none of the provisions of the License Agreement
shall survive the termination of the License Agreement.

 

10.    MISCELLANEOUS

 

10.1    Assignment

 

This Agreement and any of the rights of any party hereto may not be assigned by
any party except with the prior written consent of the other party except to an
acquirer of all or substantially all of the capital stock or assets of either
party.

 

10.2    Counterparts

 

This Agreement may be executed in any number of counterparts with the same
effect as if all parties all signed the same document. All counterparts will be
construed together and will constitute one and the same agreement. This
Agreement may be executed by the parties and transmitted by facsimile
transmission and if so executed and transmitted this Agreement will be for all
purposes as effective as if the parties had delivered and executed one original
Agreement.

 

4



--------------------------------------------------------------------------------

 

10.3    Entire Agreement

 

Except as specifically provided herein, this Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements between
the parties relating to the termination of the License Agreement, whether oral
or written. There are not and shall not be any oral statements, representations,
warranties, undertakings or agreements between the parties and this Agreement
may not be amended or modified in any respect except by written instruments
signed by all of the remaining parties.

 

10.4    Enurement

 

This Agreement shall enure to the benefit of and be binding on the respective
successors and permitted assigns of each of the parties.

 

10.5    Further Assurances

 

The parties shall execute such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of this Agreement.

 

10.6    Notices

 

Any notice or other document required or permitted to be given to any party
hereto shall be validly given if delivered personally or sent by facsimile or
prepaid registered mail to any party at the following address:

 

(a)    If to Aegera:

 

Aegera Therapeutics Inc.

810 Chemin du Golf

Île-des-Sœurs

Montreal, Québec H3E 1A8

Attention : Michael Atkin

Fax : (514) 288-9280

 

(b)    If to Curis:

 

Curis, Inc.

61 Moulton Street

Cambridge, MA 02138

U.S.A.

Attention :    Daniel R. Passeri

Fax :             (617) 492-8287

 

Any such notice or other document delivered personally shall be deemed to have
been received by and given on the date of such delivery (provided that such day
is a Business Day and, if not, on the next following Business Day). Any notice
sent by facsimile shall be deemed to have been received on the next Business Day
following the day on which it was transmitted. Any notice sent by prepaid
registered mail shall be deemed to have been received and given on the fifth

 

5



--------------------------------------------------------------------------------

Business Day following the date of mailing; provided, however, that if there
shall be, between the time of mailing and the actual date of receipt, a mail
strike, slowdown or other labour dispute that might affect the delivery of such
notice by mail, then such notice shall only be effective if delivered in person
as aforesaid. Any party may at any time give notice to the other parties of any
change of address in accordance with the foregoing provisions hereof.

 

10.7    Severability

 

The parties agree that if any covenant or provision of this Agreement is
determined by a court of competent jurisdiction to be void or unenforceable in
whole or in part, then such void or unenforceable covenant or provision may be
severed from the remainder of this Agreement and such severance shall not affect
or impair the enforceability or validity of the balance of the Agreement or any
other covenant or provision.

 

10.8    Waiver

 

No provision of this Agreement shall be deemed to be waived unless such waiver
is in writing. Any waiver of any default by any party hereto in the observance
or the performance of any part of this Agreement shall not extend to or be taken
in any manner to affect any other default.

 

10.9    Governing Law

 

The rights and obligations of the parties hereto shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the 24th of
April, 2003.

 

AEGERA THERAPEUTICS, INC.

Per: /s/ Michael Atkin                        

 

CURIS, INC.

Per: /s/ Daniel R. Passeri

 

6



--------------------------------------------------------------------------------

 

AEGERA THERAPEUTICS, INC.

SCHEDULE 3.1

 

Curis No.

--------------------------------------------------------------------------------

  

Serial No.

--------------------------------------------------------------------------------

  

Filing Date

--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

 

Product

--------------------------------------------------------------------------------

CUR-120CP5PC

  

PCT/CA01/00047

  

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP2US

  

08/920,272

  

08/22/1997

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells

CUR-120CP3US

  

09/490,422

  

01/24/2000

  

Abandoned

  

Multipotent neural stem cells from peripheral tissues and uses therefor

 

Stem Cells

CUR-120CP4US

  

09/670,049

  

09/25/2000

  

Pending

  

Multipotent neural stem cells from peripheral tissues and uses thereof

 

Stem Cells

CUR-120 US

  

60/024,456

  

08/27/1996

  

Expired

  

Pharmaceuticals containing multipotential precursor cells from olfactory
epithelium

   

CUR-120CP US

  

60/024,590

  

08/26/1996

  

Expired

  

Pharmaceuticals containing multipotential precursor cells from olfactory
epithelium

   

CUR-120CP2CA

  

2,213,780

  

08/22/1997

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells

CUR-120CP6US

  

09/916,639

  

07/26/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP7US

  

09/991,479

  

11/09/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP8US

  

09/991,480

  

11/09/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP9US

  

60/364,718

  

03/15/2002

  

Pending

  

Multipotent Stem Cells from Peripheral Tissues and Uses Thereto

 

Stem Cells Cell Therapy

CUR-120CP9CUS

  

10/099,539

  

03/15/2002

  

Pending

  

Multipotent Stem Cells from Peripheral Tissues and Uses Thereto

 

Stem Cells Cell Therapy

CUR-120CP5US

  

10/181,508

  

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP10US

  

60/398,680

  

07/26/2002

  

Pending

  

Multipotent Stem Cells from Peripheral Tissues and Uses Thereto

 

Stem Cells Cell Therapy

CUR-120CP5EP

       

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP5AU

  

28216/01

  

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP5CA

       

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP5IL

  

150789

  

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy

CUR-120CP5JP

  

2001-553922

  

01/24/2001

  

Pending

  

Pharmaceuticals containing multipotential precursor cells from tissues
containing sensory receptors

 

Stem Cells Cell Therapy